UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity: 333-206677-14 Central Index Key Number of Issuing entity: 0001699462 Wells Fargo Commercial Mortgage Trust 2017-RB1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206677 Central Index Key Number of depositor: 0000850779 Wells Fargo Commercial Mortgage Securities, Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000312070 Barclays Bank PLC (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000740906 Wells Fargo Bank, N.A. (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001685185 UBS AG acting through its Branch located at 1285 Avenue of the Americas, New York, New York (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001238163 Société Générale (Exact name of Sponsor as specified in its charter) A.J. Sfarra (212) 214-5600 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. Wells Fargo Commercial Mortgage Securities, Inc. (Depositor) /s/ Anthony Sfarra Anthony Sfarra, President Dated : April 28, 2017 EXHIBIT INDEX Exhibit
